                 Case 20-10691      Doc 97-1         Filed 08/04/20   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

                                             )
In re:                                       )
                                             )
Zachair, Ltd.,                               )         Case No.: 20-10691-TJC
                                             )
                       Debtor.               )         Chapter 11
                                             )

          ORDER GRANTING DEBTOR’S SECOND MOTION TO ENLARGE THE
         PERIOD WITHIN WHICH THE DEBTOR MAY REMOVE CIVIL ACTIONS

         Upon consideration of the Second Motion to Enlarge the Period Within Which the Debtor

May Remove Civil Actions (the “Motion”) filed by the above captioned debtor and debtor in

possession (the “Debtor”); and after consideration of any objections made thereto and after any

hearing thereon; and it appearing that adequate notice of the Motion was provided and that no

further notice is necessary; and there appearing good cause for granting the relief requested in

the Motion, it is, by the United States Bankruptcy Court for the District of Maryland, hereby

         ORDERED that the Motion is GRANTED as set forth herein; and it is further

         ORDERED that the time within which the Debtor may remove civil actions that were

pending as of the Petition Date is enlarged through the later of (a) December 14, 2020, or (b)




                                                 8
                 Case 20-10691        Doc 97-1       Filed 08/04/20   Page 2 of 2



with respect to any particular civil action, 30 days after entry of an order terminating the

automatic stay with respect to the particular civil action sought to be removed.

                                        END OF ORDER

Copies to:

Bradford F. Englander, Esq.
Whiteford, Taylor & Preston L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Sandy Spring Bank
c/o Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314

PD Hyde Field, LLC
c/o Michael J. Lichtenstein, Esq.
Shulman Rogers
12505 Park Potomac Avenue
Potomac, MD 20854

Office of the United States Trustee
305 Ivy Lane, Suite 600
Greenbelt, MD 20770




                                                 9
